COHEN, Justice,
concurring.
I disagree with the suggestion in the majority opinion that, because the appellant had the opportunity to call but failed to call other officers to deny hearing him admit to drinking fifteen beers, that bad faith cannot be presumed. Here the prosecutor asked an extremely prejudicial question. After Officer Richards denied the statement, the prosecutor had no basis shown in this record indicating that the question was asked in good faith. Her claim that she got that impression from the State’s other witnesses is unconvincing because she never called such witnesses, never named them, and never gave any details concerning this supposed conversation. Of course, the defendant could have filled in the gaps by cross-examining the witnesses, or the prosecutor, at the non-jury hearing or at a motion for new trial, but he should not have been required to do so in order to show bad faith.
When the State throws a skunk in the jury box, the State, not the defendant, should be required to cure the stench. It could do so by showing that what appears to be bad faith is really negligence, or just a reasonable mistake. However, that should require more than an unsworn, self-serving, non-specific explanation like the one given in this case.
I would hold that a prima facie showing of bad faith was made when both Officer Richards and the appellant denied the conversation inquired about by the prosecutor. It should have been the State’s duty to disprove the reasonable inference of bad faith then arising by stronger evidence than was here produced.
Such bad faith will not always require a mistrial, however, and it should not in this case, where the jury heard every party to the conversation deny the statement, the court instructed the jury to disregard the statement, and no juror testified that the *125question influenced his deliberations. Bad faith alone, without harm, will rarely require a mistrial. The only reason to require a mistrial in every case upon a showing of bad faith by the prosecutor would be to discourage future prosecutorial misconduct. This is unnecessary because the trial judge has adequate tools, including contempt powers, strong jury instructions coupled with public reprimands, and referral to a grievance committee, to punish and discourage bad faith prosecutorial misconduct without granting a mistrial in every case regardless of the circumstances, even when the harm has been cured.
With these reservations, I concur in the result.